Citation Nr: 0618866	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a neck/cervical 
spine disorder.

2.  Entitlement to service connection for a mid-back/thoracic 
spine disorder.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had inactive duty training (INACDUTRA) from 
December 17, 1996 to February 12, 1997 and active duty for 
training (ACDUTRA) from February 13, 1997 to May 30, 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board in October 2004.  
The Board denied the veteran's claims of entitlement to 
service connection for left ear hearing loss, a right ankle 
disorder, a left ankle disorder, a right knee disorder, a 
left knee disorder, a right hip disorder, a left hip 
disorder, and arthritis of the joints other than in the 
spine.  The Board remanded the veteran's remaining two claims 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration.  The AMC completed the 
development requested and granted the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine, but continued to deny the claims concerning the 
other segments of her spine - the neck/cervical and mid-
back/thoracic areas.  The AMC returned the case to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, apprised of whose responsibility - 
hers or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.



2.  There is no persuasive medical nexus evidence of record 
causally or etiologically relating any current cervical 
spine/neck disorder to the veteran's service in the military.

3.  There is also no persuasive medical nexus evidence of 
record indicating the veteran's mid-back/thoracic spine 
disorder is causally or etiologically related to her service 
in the military.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine/neck disorder was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 101, 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).

2.  The veteran's mid-back/thoracic disorder was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  



Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent VCAA letters in 
May 2002 and again in December 2004, subsequent to the 
Board's remand.  Despite the inadequate notice provided her 
in the May 2002 and December 2004 VCAA letters regarding a 
disability rating and an effective date if service connection 
for her claimed disorders were to be awarded, the Board finds 
no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
her claims for service connection, so any questions 
concerning the appropriate downstream disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

Also keep in mind that the May 2002 and December 2004 VCAA 
letters indicated what evidence the veteran was responsible 
for obtaining and what VA had done and would do in helping 
her obtain supporting evidence.  Thus, the letters satisfied 
the VCAA notice requirements as expressed by the Court in 
Dingess.  There was no specific mention, per se, of the 
"fourth element" discussed in Pelegrini II, but the letter 
nonetheless explained that she should identify and/or submit 
any supporting evidence.  The content of the VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note, as well, that the veteran initially was provided VCAA 
notice in May 2002, so prior to the RO's initial adjudication 
of her claims for service connection in June 2002.  
Consequently, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And even 
since her more recent VCAA letter in December 2004, she has 
not indicated that she has any additional relevant evidence 
to submit or that needs to be obtained.  In fact, she 
expressly indicated in a January 2006 statement that she had 
no further information or evidence to submit in support of 
her claims.  So she requested the immediate return of her 
case to the Board for further appellate consideration.

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate [her] claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" as 
including "active duty" and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty."  The term "active duty" is defined in 38 
U.S.C.A. § 101(21) to include 
"full-time duty in the Armed Forces, other than active duty 
for training."  Further, "active duty for training" includes 
full-time duty performed by Reservists for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training, while weekend 
drills are inactive duty training.  The Court has interpreted 
the provisions of 38 U.S.C.A. § 101(24) as meaning that 
active duty for training (ACDUTRA) will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.  See Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  So, here, the appellant is not entitled to the one-
year post-service presumption period for arthritis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Furthermore, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by ACDUTRA, or for 
disability resulting from injury incurred or aggravated 
during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. § 3.6 (2005).

In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The Board finds that the preponderance of the evidence is 
against the claims for service connection for cervical 
spine/neck disorder and a mid-back/thoracic spine disorder.  
There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting these disorders were 
incurred during or as a result of the veteran's military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

While the Board acknowledges the veteran's service medical 
records (SMRs) show treatment for back pain in February 1997, 
her complaints were related to her lower back, for which, as 
mentioned, service connection since has been granted.  Her 
remaining claims at issue concern the upper segments of her 
spine, above this, so they are an entirely different matter.



The veteran's service medical records, for both her period of 
ACDUTRA and period of INACDUTRA, are entirely unremarkable 
for evidence of complaints, treatment, or a diagnosis of a 
cervical or thoracic spinal segment disorder.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to her 
service, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if she experienced neck and 
thoracic spine pain or other relevant symptoms during her 
military service, as she is now alleging, then she would have 
mentioned this during her treatment for her low back 
complaints, so that she could be properly evaluated.  But she 
did not.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  While the 
Board is mindful of the April 2005 VA examiner's favorable 
opinion relating the veteran's "[lower] back condition" to 
her military service, this again concerned a different 
segment of the spine that is no longer at issue.

According to private medical records on file, the veteran's 
complaints of pain in her cervical and thoracic spine began 
following her military service; she did not begin receiving 
treatment for these complaints until November 1997, some six 
months after her military service had concluded - and 
remembering she is not entitled to service connection on a 
presumptive basis, even for symptoms manifested within the 
initial year after service.  And none of her private doctors 
independently associated her cervical and thoracic spine 
disorders with her military service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).

As a layperson, the veteran simply does not have the 
necessary medical training and/or expertise, herself, to 
determine the cause of her cervical spine/neck disorder and 
her mid-back/thoracic spine disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also Savage  
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, her allegations, alone, have no probative value without 
medical evidence substantiating them.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.




ORDER

The claim for service connection for a cervical spine/neck 
disorder is denied.

The claim for service connection for a mid-back/thoracic 
spine disorder is also denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


